DETAILED ACTION
	This is the first Office action on the merits. Claims 1-22 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed on June 25, 2019 and March 24, 2020 were received and considered by the examiner.
The references lined through in the IDS filed on March 24, 2020 had previously been cited and therefore already made of record.
The information disclosure statement filed June 25, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a signature of the applicant or representative was not provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "13" of Para. [0063].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Para. [0012]-[0034] should be removed, given the fact that they are merely a copy of the claims with the term “claim’ replaced with the term “clause.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6-7, 10, 12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2, 4, 6-7, 10, 12, and 14-15, the term “via” renders the claims indefinite due to the fact that it fails to describe any physical structure of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,069,856 (Sogge).
Regarding Claim 1, Sogge discloses (Col. 1 line 35 – Col. 3 line 3; Figs. 1-8) a road wheel (12) for a vehicle (10), comprising: a first rim half (panel 15); and a second rim half (panel 16) operatively connected to the first rim half, wherein the first rim half (15) comprises at least a first portion (it can be seen in Fig. 2 that a portion between 15 and 17 is angled away from panel 16) that is angled away from the second rim half (16), wherein the second rim half comprises at least a first portion (it can be seen in Fig. 2 that a portion between 16 and 18 is angled away from panel 15) that is angled away from the first rim half (15), and wherein a hollow cavity (space formed between surface 17 of panel 15 and surface 18 of panel 16 shown in Fig. 2) is formed between the first portion of the first rim half (15)  and the first portion of the second rim half (16).
Regarding Claim 2, Sogge discloses the road wheel of claim 1, as discussed above. Sogge further discloses (Col. 1 line 35 – Col. 3 line 3; Figs. 1-8) the first rim half (panel 15) and the second rim half (panel 16) are operatively connected to one another via at least one fastener or welded connection around the perimeter (bolts 24, 24’ at the inner perimeter of panel 16 as shown in Fig. 2), and at least one lug fastener (bolts 24, 24’) connects the rim halves at a center portion (second portion of bolts 24, 24’ between hub and holding element 19).
Regarding Claim 6, Sogge discloses the road wheel of claim 1, as discussed above. Sogge further discloses (Col. 1 line 35 – Col. 3 line 3; Figs. 1-8) the first rim half (panel 15) is interlocked with the second rim half (panel 16) via a dovetail connection (it can be seen in Figs. 4 and 5 that the panel 15, 16 has protrusions 28 to mate with the seats 25, 26 of holding element 19).
Regarding Claim 7, Sogge discloses the road wheel of claim 1, as discussed above. Sogge further discloses (Col. 1 line 35 – Col. 3 line 3; Figs. 1-8) the first rim half (panel 15) and the second rim half (panel 16) are operatively connected via at least one fastener (bolts 24, 24’, nut 29), and wherein a spacer element (second means 23) is provided on the at least one fastener element (bolts 24, 24’, nut 29), to maintain the hollow cavity defined by the first rim half and the second rim half (space formed between surface 17 of panel 15 and surface 18 of panel 16 shown in Fig. 2) and to resist deformation (Col. 2 line 47- Col. 3 line 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 8-22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sogge in view of US 20120153712 A1 (Simula et al.).
Regarding Claim 3, Sogge discloses the road wheel of claim 1, as discussed above.
Sogge does not disclose a wear ring that is positioned on an outer surface of the second rim half.
However, Simula et al. teaches (Para. [0034]-[0045]; Figs. 1-17) a wheel (150, 200) with a wear ring (wear pad 166, not shown on wheel 200 but mounting surface at points 220 shown in Figs. 11-17) mounted to a lip (164, 214) on an outer surface of the rim (156, 206).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to include a wear pad, such as taught by Simula et al., in order to increase longevity of the wheel where it engages with another track component.
Regarding Claim 4, Sogge and Simula et al. teach the road wheel of claims 1 and 3, as discussed above. Sogge further discloses (Col. 1 line 35 – Col. 3 line 3; Figs. 1-8) the first rim half (panel 15) and the second rim half (panel 16) are operatively connected to one another via at least one fastener (bolts 24, 24’).
Sogge does not disclose the fastener fastens the wear ring to the second rim half.
However, Simula et al. teaches (Para. [0034]-[0045]; Figs. 1-17) a wear ring (wear pad 166, not shown on wheel 200 but mounting surface at points 220 shown in Figs. 11-17) mounted using fasteners.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to include a wear pad, such as taught by Simula et al., using the fastener that connects the panels because it would increase longevity of the wheel while minimizing the number of fasteners.
Regarding Claim 5, Sogge discloses the road wheel of claim 1, as discussed above.
Sogge does not explicitly disclose at least one of the first rim half and the second rim half is a fabricated component made using a mold, using a tool, being machined, through additive manufacturing, being joined together from multiple pieces, or a combination thereof.
However, Simula et al. teaches (Para. [0034]-[0050]; Figs. 1-17) a wheel (150, 200) may be forged or cast using a mold.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to be forged or cast using a mold, such as taught by Simula et al., to give the wheel desired high strength properties.
Regarding Claim 8, Sogge discloses the road wheel of claim 1, as discussed above.
Sogge does not disclose the first rim half or the second rim half comprises a flange that extends from an outer radial edge of the first rim half or the second rim half to support an elastomeric pad.
However, Simula et al. teaches (Para. [0034]-[0050]; Figs. 1-17) a wheel (150, 200) with a flange (edges 160, 162 of rim 156; edges 210, 212 of rim 206) that supports an elastomeric pad (176).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to include a flange that supports an elastomeric pad, such as taught by Simula et al., in order to interface between the wheel and the track.
Regarding Claim 9, Sogge discloses (Col. 1 line 35 – Col. 3 line 3; Figs. 1-8) a road wheel (12) for a vehicle (10), comprising: a first rim half (panel 15); and a second rim half (panel 16) operatively connected to the first rim half, wherein the first rim half (15) comprises at least a first portion (it can be seen in Fig. 2 that a portion between 15 and 17 is angled away from panel 16) that is angled away from the second rim half (16), wherein the second rim half comprises at least a first portion (it can be seen in Fig. 2 that a portion between 16 and 18 is angled away from panel 15) that is angled away from the first rim half (15), and wherein a hollow cavity (space formed between surface 17 of panel 15 and surface 18 of panel 16 shown in Fig. 2) is formed between the first portion of the first rim half (15) and the first portion of the second rim half (16).
Sogge does not disclose an elastomeric pad. 
However, However, Simula et al. teaches (Para. [0034]-[0050]; Figs. 1-17) a wheel (150, 200) with an elastomeric pad (176).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to include a flange that supports an elastomeric pad, such as taught by Simula et al., in order to interface between the wheel and the track.
Regarding Claim 10, Sogge and Simula et al. teach the road wheel assembly of claim 9, as discussed above. Sogge further discloses (Col. 1 line 35 – Col. 3 line 3; Figs. 1-8) the first rim half (panel 15) and the second rim half (panel 16) are operatively connected to one another via at least one fastener or welded connection around the perimeter (bolts 24, 24’ at the inner perimeter of panel 16 as shown in Fig. 2), and at least one lug fastener (bolts 24, 24’) connects the rim halves at a center portion (second portion of bolts 24, 24’ between hub and holding element 19).
Regarding Claim 11, Sogge and Simula et al. teach the road wheel assembly of claim 9, as discussed above.
Sogge does not disclose a wear ring that is positioned on an outer surface of the second rim half.
However, Simula et al. teaches (Para. [0034]-[0045]; Figs. 1-17) a wheel (150, 200) with a wear ring (wear pad 166, not shown on wheel 200 but mounting surface at points 220 shown in Figs. 11-17) mounted to a lip (164, 214) on an outer surface of the rim (156, 206).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to include a wear pad, such as taught by Simula et al., in order to increase longevity of the wheel where it engages with another track component.
Regarding Claim 12, Sogge and Simula et al. teach the road wheel assembly of claims 9 and 11, as discussed above. Sogge further discloses (Col. 1 line 35 – Col. 3 line 3; Figs. 1-8) the first rim half (panel 15) and the second rim half (panel 16) are operatively connected to one another via at least one fastener (bolts 24, 24’).
Sogge does not disclose the fastener fastens the wear ring to the second rim half.
However, Simula et al. teaches (Para. [0034]-[0045]; Figs. 1-17) a wear ring (wear pad 166, not shown on wheel 200 but mounting surface at points 220 shown in Figs. 11-17) mounted using fasteners.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to include a wear pad, such as taught by Simula et al., using the fastener that connects the panels because it would increase longevity of the wheel while minimizing the number of fasteners.
Regarding Claim 13, Sogge and Simula et al. teach the road wheel assembly of claim 9, as discussed above. 
Sogge does not explicitly disclose at least one of the first rim half and the second rim half is a fabricated component made using a mold, using a tool, being machined, through additive manufacturing, being joined together from multiple pieces, or a combination thereof.
However, Simula et al. teaches (Para. [0034]-[0050]; Figs. 1-17) a wheel (150, 200) may be forged or cast using a mold.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to be forged or cast using a mold, such as taught by Simula et al., to give the wheel desired high strength properties.
Regarding Claim 14, Sogge and Simula et al. teach the road wheel assembly of claim 9, as discussed above. Sogge further discloses (Col. 1 line 35 – Col. 3 line 3; Figs. 1-8) the first rim half (panel 15) is interlocked with the second rim half (panel 16) via a dovetail connection (it can be seen in Figs. 4 and 5 that the panel 15, 16 has protrusions 28 to mate with the seats 25, 26 of holding element 19).
Regarding Claim 15, Sogge and Simula et al. teach the road wheel assembly of claim 9, as discussed above. Sogge further discloses (Col. 1 line 35 – Col. 3 line 3; Figs. 1-8) the first rim half (panel 15) and the second rim half (panel 16) are operatively connected via at least one fastener (bolts 24, 24’, nut 29), and wherein a spacer element (second means 23) is provided on the at least one fastener element (bolts 24, 24’, nut 29), to maintain the hollow cavity defined by the first rim half and the second rim half (space formed between surface 17 of panel 15 and surface 18 of panel 16 shown in Fig. 2) and to resist deformation (Col. 2 line 47- Col. 3 line 3).
Regarding Claim 16, Sogge and Simula et al. teach the road wheel assembly of claim 9, as discussed above.
Sogge does not disclose the first rim half or the second rim half comprises a flange that extends from an outer radial edge of the first rim half or the second rim half to support an elastomeric pad.
However, Simula et al. teaches (Para. [0034]-[0050]; Figs. 1-17) a wheel (150, 200) with a flange (edges 160, 162 of rim 156; edges 210, 212 of rim 206) that supports an elastomeric pad (176).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to include a flange that supports an elastomeric pad, such as taught by Simula et al., in order to interface between the wheel and the track.
Regarding Claim 17, Sogge and Simula et al. teach the road wheel assembly of claim 9, as discussed above.
Sogge does not disclose an additional road wheel, wherein the road wheel is connected to the additional road wheel to form a recessed region between the road wheels, wherein the recessed region is created by the configuration and dimensions of the road wheels, and is configured and dimensioned to accommodate a guide on a track.
However, Simula et al. teaches (Para. [0034]-[0050]; Figs. 1-17) wheels (150, 200) that can form a pair of wheels (174) with a gap (182) formed in between to accommodate a guide for a track (Fig. 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to include an additional wheel, such as taught by Simula et al., as it would be an obvious multiplication of parts in order to accommodate a guide for a track.
Regarding Claim 18, Sogge and Simula et al. teach the road wheel assembly of claims 9 and 17, as discussed above.
Simula et al. further teaches (Para. [0034]-[0050]; Figs. 1-17) wear rings (114, wear pad 166, not shown on wheel 200 but mounting surface at points 220 shown in Figs. 11-17) attached to each road wheel (100, 150) that can be made of steel if the wheels are aluminum to provide increased durability.
Regarding Claim 19, Sogge discloses (Col. 1 line 35 – Col. 3 line 3; Figs. 1-8) a road wheel (12) for a vehicle (10), comprising: a first rim half (panel 15); and a second rim half (panel 16) operatively connected to the first rim half, wherein the first rim half (15) comprises at least a first portion (it can be seen in Fig. 2 that a portion between 15 and 17 is angled away from panel 16) that is angled away from the second rim half (16), wherein the second rim half comprises at least a first portion (it can be seen in Fig. 2 that a portion between 16 and 18 is angled away from panel 15) that is angled away from the first rim half (15), and wherein a hollow cavity (space formed between surface 17 of panel 15 and surface 18 of panel 16 shown in Fig. 2) is formed between the first portion of the first rim half (15) and the first portion of the second rim half (16).
Sogge does not disclose forging the rim halves.
However, Simula et al. teaches (Para. [0034]-[0050]; Figs. 1-17) a wheel (150, 200) may be forged or cast.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to be forged, such as taught by Simula et al., in order to achieve high strength properties while reducing weight.
Regarding Claim 20, Sogge and Simula et al. teach the method of claims 19, as discussed above. Sogge further discloses (Col. 1 line 35 – Col. 3 line 3; Figs. 1-8) the first rim half (panel 15) and the second rim half (panel 16) are operatively connected to one another via at least one fastener (bolts 24, 24’).
Regarding Claim 21, Sogge and Simula et al. teach the method of claims 19, as discussed above.
Sogge does not disclose an elastomeric pad. 
However, However, Simula et al. teaches (Para. [0034]-[0050]; Figs. 1-17) a wheel (150, 200) with an elastomeric pad (176).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to include a flange that supports an elastomeric pad, such as taught by Simula et al., in order to interface between the wheel and the track.
Regarding Claim 22, Sogge and Simula et al. teach the method of claims 19, as discussed above.
Sogge does not disclose a wear ring that is positioned on an outer surface of the first rim half or second rim half.
However, Simula et al. teaches (Para. [0034]-[0045]; Figs. 1-17) a wheel (150, 200) with a wear ring (wear pad 166, not shown on wheel 200 but mounting surface at points 220 shown in Figs. 11-17) mounted to a lip (164, 214) on an outer surface of the rim (156, 206).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Sogge to include a wear pad, such as taught by Simula et al., in order to increase longevity of the wheel where it engages with another track component.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose wheel assemblies for use with tracks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617